Citation Nr: 1740962	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-43 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2013 rating decision, the RO denied the claim of entitlement to service connection for right ear hearing loss.  Although the Veteran filed a notice of disagreement (NOD), he did not perfect an appeal or submit new and material evidence within 60 days following the issuance of a statement of the case (SOC) in September 2014; thus, the August 2013 rating decision became final.  

2.  Evidence associated with the claims file since the August 2013 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 2013 rating decision denying entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2.  As pertinent evidence received since the August 2013 rating decision is new and material, the criteria for reopening the claim of entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2015, the Veteran submitted a letter from a private audiologist discussing his current hearing loss and its relationship to the Veteran's active duty service.  The RO construed this document as an informal applications to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In an August 2013 rating decision, the RO denied the claim of entitlement to service connection for right ear hearing loss because there was no link between the Veteran's current right ear hearing loss and his active duty service.  The Veteran submitted an NOD in July 2014 and the RO issued an SOC in September 2014, which was mailed to the Veteran's last known address.  The Veteran did not perfect an appeal by submitting a substantive appeal to the Board form (VA Form 9) or its equivalent, and he did not submit new and material evidence within 60 days after he was notified of the SOC.  Thus, the August 2013 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  

Since the August 2013 rating decision, the Veteran has submitted additional medical evidence showing a positive link between his current right ear hearing loss and his active duty service.  Specifically, a January 2015 letter from a private audiologist states that it is more likely than not that the Veteran's sensorineural hearing loss was caused by his noise exposure during service.  Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service connection for right ear hearing loss is granted.  


REMAND

The Board must remand the claim of entitlement to service connection for right ear hearing loss for an addendum VA medical opinion.  

A February 2015 VA examiner opined that it is less than likely as not that the Veteran's current bilateral hearing loss was caused or aggravated by his exposure to military noise.  The Board determines that this medical opinion is inadequate to adjudicate the Veteran's right ear hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner came to this conclusion, in part, because she determined that there was no significant threshold shift in hearing during service, as shown on the Veteran's November 1968 enlistment evaluation and August 1971 separation evaluations.  In providing her opinion, the examiner converted the November 1968 enlistment audiometric results from the American Standards Association (ASA) standards to International Standards Organization (ISO)-American National Standards Institute (ANSI) standards.  However, even when considering the converted standards for the enlistment evaluation, the February 2015 VA examination report shows different pure tone threshold results, in decibels, for the enlistment and separation evaluations than are listed on the audiometer table in the Veteran's November 1968 and August 1971 reports of medical examination.  While the Board can hypothesize that the examiner used the audiogram tracing cards that correspond to these in-service evaluations in noting the pure tone thresholds, this would be conjecture as the examiner did not explain why the pure tone thresholds are different from the Veteran's November 1968 and August 1971 reports of medical examination.  The Board notes that for purposes of adjudicating the Veteran's service connection claim for the right ear, the significant threshold results are the ones that are noted on his November 1968 and August 1971 reports of medical examination.  Thus, the case should be remanded for the examiner to provide clarification as to the pure thresholds noted in the February 2015 VA examination report.

Similarly, the case should be remanded for the February 2015 VA examiner to explain why she determined that the November 1968 audiometry results were reported in the ASA standard.  The Board notes that prior to January 1, 1967, audiometric results were reported in standards set forth by the ASA.  After December 31, 1970, audiometric results standards were set by the ISO-ANSI.  Audiometric results dated prior to January 1, 1967, must be converted from ASA units to ISO units for proper comparison to a veteran's subsequent test results.  Such conversion requires the following amounts be added to the recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 10 at 3000 Hz, and 5 at 4000 Hz.  For audiometric results dated between January 1, 1967 and December 31, 1970, if it is unclear whether the ASA or ISO-ANSI standards were used, the data must be considered under both ASA and ISO-ANSI standards, relying on the unit measurements most favorable to the Veteran's appeal.  The Board notes that the Veteran's enlistment audiometric results fall between the January 1, 1967, and December 31, 1970, dates and that it is not apparently clear if the results were reported using the ASA or ISO-ANSI standards.  While the February 2015 VA examiner determined that the Veteran's November 1968 pure tone threshold results were in ASA standards, she did not provide an explanation for her determination.  Thus, the case should be remanded for the examiner to provide clarification on this topic.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the February 2015 VA examiner and request that she re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for right ear hearing loss.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA audiological examination to assist in determining the nature and etiology of his current right ear hearing loss symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the July 2013 VA audiological examination, February 2015 VA medical opinion, and sound medical principles, the VA examiner should:

a. Provide an explanation for, and/or reconcile, the difference between the pure tone thresholds, in decibels, noted on the Veteran's November 1968 enlistment and August 1971 separation reports of medical examination with those pure tone thresholds noted in the February 2015 VA examination report.  

b. Provide an opinion as to whether the Veteran's November 1968 enlistment audiometric results were recorded in ASA or ISO-ANSI standards.  

In making this determination, the examiner should discuss the significance of the July 2013 VA examination report, in which a VA examiner did not indicate that the Veteran's November 1968 enlistment audiometric results required conversion from ASA to ISO-ANSI standards.  

c. Provide an opinion as to whether the Veteran's current right ear hearing loss manifested in service or within one year of separation from service, and/or is caused by or otherwise etiologically related to his active duty service.  

In rendering an opinion, the examiner should take as fact that the Veteran was exposed to acoustic trauma during active duty service, to include from helicopter noise, mortar fire, and rifle fire.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2. After completing Step 1, and any other developments deemed necessary, readjudicate the claim of entitlement to service connection for right ear hearing loss in light of the new evidence.  If the benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


